Citation Nr: 1500980	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-27 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

This matter comes back before the Board of Veteran's Appeals  (Board) following a Joint Motion for Partial Remand (Joint Motion) from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in March 2013.  In March 2014, this issue was remanded by the Board to the agency of original jurisdiction (AOJ) for compliance with the Joint Motion.  It has now been returned to the Board.  The required development has been completed and this issue is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the Veteran's representative has raised the issue of entitlement to a total disability evaluation due to individual unemployability (TDIU) in the December 2014 Appellate Brief.  A claim for TDIU, and several other issues were was remanded in March 2013 for additional development.  As the directed development of these issues does not appear to have been completed at this time, the Board will proceed with the sole issue of entitlement to an increased rating for PTSD.  The AOJ is again reminded that the claimant has a legal right to compliance by the AOJ with any actions ordered by the Court or the Board in a remand order.  Id.  The other issue decided by the Board in March 2013 was left undisturbed by the Joint Motion.


FINDING OF FACT

The Veteran's PTSD is characterized by a depressed mood, anxiety, social isolation, and disturbed sleep patterns, but has not resulted in occupational and social impairment with deficiencies in most areas.  

CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Codes 9326, 9411 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice to him in the form of April and October 2007 letters which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises in part from the Veteran's timely disagreement with the disability rating assigned following a grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the disability on appeal, most recently in May 2014.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks an initial rating in excess of 50 percent for PTSD.  He asserts his PTSD results in social isolation, poor sleep, nightmares, and difficulty maintaining employment.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

PTSD is rated under Diagnostic Code 9411, and utilizes the General Rating Formula for Mental Disorders.  Under this Code, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent evaluation for a psychiatric disability is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

VA examinations and clinical evaluations reflect assignment of various Global Assessment of Functioning (GAF) scores.  The Global Assessment of Functioning is a scale reflecting the subject's psychological, social, and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g., temporarily falling behind in schoolwork).  

On VA psychiatric examination in February 2008, the Veteran reported social isolation, irritability, and depression.  A remote history of alcohol abuse, in longstanding remission, was also reported.  On objective evaluation, he was clean, neatly groomed, and casually dressed.  He was cooperative with and attentive to the examiner.  He exhibited no abnormal psychomotor activity and no speech abnormalities.  His affect was moderately restricted and his mood was anxious.  He was able to do serial 7s and spell a word forward and backward.  He was oriented to person, time, and place.  His thought processes and content were unremarkable.  He had no delusions or hallucinations, according to the examiner.  He understood the outcome of his behavior and that he had a problem (i.e., judgment and insight were intact).  He reported sleep impairment due to sleep apnea; he denied having any nightmares, however.  He did not exhibit inappropriate behavior and he was able to interpret proverbs appropriately.  He did not have obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts, and his impulse control was good.  He was able to maintain minimum personal hygiene and did not have a problem with activities of daily living.  His remote, recent, and immediate memory was normal.  The Veteran reported feeling shame, anxiety, and depression in reaction to his PTSD stressor.  He said he avoided confrontation and was unable to be close to anyone.  However, he also reported being married for 32 years and described a good relationship with his wife.  He was employed as a financial service officer, but said that he had had approximately 22 jobs in the past 30 years due to intersocial and interpersonal problems and feelings of anxiety, depression, and poor tolerance of others.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 63.  

The Veteran was next afforded a February 2009 VA PTSD examination.  He was again clean, neatly groomed, and casually dressed.  Psychomotor activity was unremarkable and speech was spontaneous and rapid.  His attitude was cooperative, his affect was appropriate, and his mood was anxious.  He was able to spell a word forward and backward; however, he reported having difficulty sustaining attention on novels.  He was oriented to person, time, and place.  Thought processes and content were unremarkable.  He had no delusions, understood the outcome of his behavior, and understood that he had a problem.  He reported sleep impairment due to sleep apnea and "head noise."  He said he felt as if he always had a buzz in his head.  He denied hallucinations.  He did not exhibit inappropriate behavior or obsessive /ritualistic behavior.  He denied panic attacks, homicidal thoughts, and suicidal thoughts.  Impulse control was good and he denied episodes of violence.  He was able to maintain minimum personal hygiene and had no problem with the activities of daily living, according to the examiner.  

The Veteran's remote, recent, and immediate memory were all normal.  He had recurrent and intrusive distressing recollections of traumatic military events and made efforts to avoid activities, places, or people that aroused recollections of trauma.  He had markedly diminished interest or participation in significant activities and felt detached or estranged from others.  He reported that his memories were usually related to survival guilt.  He said he experienced avoidance symptoms and hyperarousal symptoms daily or according to various external cues.  He also experienced irritability, outbursts of anger, and exaggerated startle response.  His symptoms were chronic without remissions.  It was noted that the Veteran had retired in 2006 based on eligibility by age and duration of work.  The examiner diagnosed the Veteran with chronic PTSD and assigned a GAF score of 65.  The examiner opined that the Veteran's symptoms were productive of occupational and social impairment with reduced reliability and productivity, but that there were not deficiencies in most areas and not total occupational and social impairment.  

Most recently, the Veteran was afforded a VA psychiatric examination in May 2014.  The claims file was reviewed in conjunction with the examination.  The Veteran reported such symptoms as nightmares, irritability, an exaggerated startle response, social isolation, and avoidance of people, places, thoughts, or other stimuli which aroused memories of his military service.  On objective examination, the Veteran was alert, fully-oriented, and cooperative with the examiner.  He denied any suicidal or homicidal thoughts or plans.  He also denied any recent history of violent outbursts, threats towards others, or legal difficulties.  Some anxiety was noted.  He remained abstinent from alcohol use and denied any drug use.  The Veteran was reportedly still married and living with his wife of many years, but reported little social interaction otherwise.  He reported a history of being fired from many jobs due to interpersonal conflicts with superiors, co-workers, and customers, but had retired in 2006; thus, he was no longer employed.  The Veteran was found competent to perform the activities of daily living and to manage his household and his finances.  Overall, the examiner found the Veteran displayed mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

In his various written statements submitted to VA in support of his claim, the Veteran has noted several PTSD symptoms which affect him on a regular basis.  He stated his personal and professional relationships have suffered due to his impatience, irritability, angry outbursts, and confrontational and argumentative nature.  He also described a poor memory which results in having to relearn various subjects and skills.  Finally, he has reported chronic sleep impairment resulting from his nightmares and anxieties.  His lack of rest has affected his concentration and attention span.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 50 percent.  According to the evidence of record, though the Veteran has reported a history of interpersonal conflicts with others, he has denied any homicidal or suicidal thoughts or plans.  He also denied or otherwise did not display obsessional rituals which interfered with routine activities.  His speech has not been intermittently illogical, obscure, or irrelevant; at all times of record during this period, he was been able to converse with examiners and others in a clear, coherent manner.  Though he has exhibited a depressed mood, he did not exhibit near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, as all examiners of record have found him able to maintain his personal hygiene, finances, and household without assistance.  He also has not displayed impaired impulse control, such as unprovoked irritability with periods of violence, and he has denied any recent legal difficulties related to his PTSD during the pendency of this appeal.  All VA examination reports indicate he had been fully alert and oriented at all times of record, and he was employed for many years until his retirement in the past few years.  

Furthermore, the symptoms the Veteran does have (e.g. restricted affect, anxiety, depression, recurrent thoughts, diminished interest in activities, avoidance symptoms and irritability and heightened startle response) have not been demonstrated to be so frequent and disabling as to result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Indeed, the record reflects the Veteran has remained married to his wife of nearly 40 years and reports a good relationship with her.  As noted above, his judgment was always intact and thought process was unremarkable.  While the Veteran described occupational impairment resulting in having many different jobs over the years, the record also reflects that he reported he retired due to his age and eligibility.  The record reflects he has not been hospitalized for a mental disorder and furthermore during the May 2014 VA examination the Veteran indicated he was not currently treating or taking medication for it.  Additionally, VA examiners consistently assessed the Veteran has having a level of functioning greater than that envisioned by the 70 percent criteria and the GAF scores rendered by competent examiners were shown to be between 63 and 65 during this period, indicating mild to moderate, but not major, impairment during this period.  

The Board has also considered extraschedular evaluations.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on social and occupational impairment.  See 38 C.F.R. §§ 4.130, Diagnostic Codes 9326, 9411.  The symptomatology and impairment caused by the Veteran's PTSD are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  Various VA examiners have stated that the Veteran's service-connected PTSD does not provide an appreciable burden to his employment, as he was employed on a fulltime basis for many years prior to his retirement based on length of service.  The Veteran has also not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

In conclusion, the preponderance of the evidence is against a disability rating in excess of 50 percent for PTSD.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

An initial rating in excess of 50 percent for PTSD is denied.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


